Citation Nr: 0613879	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-18 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to restoration of a 40 percent rating for 
Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which reduced the veteran's 40 percent 
rating for Reiter's syndrome to 20 percent.  The veteran 
filed a notice of disagreement to the reduction in March 
1995.  A statement of the case (SOC) was issued in April 
1995.  The RO later, in June 2003, issued the veteran a 
supplemental SOC (SSOC) concerning the reduction matter.  He 
was informed that he had 60 days to supply VA with a 
substantive appeal, and did so, in July 2003.  

In October 2004, the veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.  

The Board observes that following the submission of an 
increased rating claim for Reiter's syndrome in September 
2002, the RO denied the claim in an August 2003 rating 
decision.  Though a notice of disagreement was not received 
from the veteran, the RO nevertheless issued a statement of 
the case (SOC) as to the increased rating claim in March 
2004.  Regardless, as the veteran did not perfect this appeal 
by supplying VA with a timely substantive appeal, this matter 
is not now before the Board.  

In the course of his October 2004 hearing, the veteran 
appears to have raised issues of entitlement to an increased 
rating for his service-connected Reiter's syndrome.  This 
disability appears to have been medically recharacterized as 
probable soft tissue syndrome.  See March 2003 VA 
arthritis/rheumatology clinic report.  This issue, however, 
is not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a March 1991 rating decision the RO granted service 
connection for residuals of Reiter's syndrome, to include 
multiple joint pains and some limitation of motion, and 
assigned a 40 percent rating effective September 1, 1990.  

2.  After reviewing the medical record then of record, to 
include medical findings associated with November 1990 and 
May 1994 VA examinations, the RO issued a November 1994 
rating action which proposed to reduce the disability 
evaluation assigned for the service-connected Reiter's 
syndrome to 20 percent.

3.  In a February 1995 rating action, the RO reduced the 
disability evaluation for Reiter's syndrome to 20 percent, 
effective May 1, 1995.

4.  The 40 percent rating for the service-connected Reiter's 
syndrome had been in effect less than 5 years.  

5.  The May 1994 VA examination findings disclosed 
improvement of the veteran's Reiter's syndrome, sufficient to 
warrant the rating reduction.  


CONCLUSION OF LAW

The criteria for restoration of a 40 percent evaluation for 
Reiter's syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.2, 4.7, 
4.71a, Diagnostic Codes 5002 and 5009 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. 

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2003 (letter) 
and March 2004 (statement of the case (SOC) fulfills the 
provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal.  The failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for restoration of a 40 percent rating for 
Reiter's syndrome, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. § 5103(a) were enacted after the rating decision at 
issue, thus making compliance with the timing requirements of 
38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  To this, the veteran informed VA 
in July 2003 that he had "no new medical evidence to 
submit."  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence of any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.

Factual Background

The service medical records include an August 1989 Medical 
Board report which includes a diagnosis of polyarticular 
arthritis.  The Medical Board found the veteran unfit for 
full duty.  The report of a January 1990 Medical Board 
reveals that physical examination of the veteran showed 
decreased range of motion of the PIP (proximal 
interphalangeal) joint of the left fourth finger with 
synovial thickening.  Left knee discomfort with full range of 
motion was reported.  The knee was nontender without 
effusion.  Persistent tenderness at the insertion of the 
bilateral Achilles tendons was also noted.  Reiter's syndrome 
was diagnosed.  The Medical Board found the veteran unfit for 
full duty.  A June 1990 Medical Board report shows that since 
January the veteran had been seen monthly in the rheumatology 
clinic for Reiter's syndrome.  Treatment gradually escalated 
to include both nonsteroidal anti-inflammatory medication and 
disease modifying anti-rheumatic medication.  The veteran 
complained of pain in his heels and left knee.  Physical 
examination was significant for synovial thickening and 
decreased range of motion previously detected.  Tenderness at 
the insertion of the bilateral Achilles tendons was also 
noted.  Chronic Reiter's syndrome was diagnosed.  The Medical 
Board again found the veteran unfit for full duty.  A July 
1990 Physical Evaluation Board report shows that chronic 
Reiter's syndrome was diagnosed, and that a disability rating 
of 40 percent, pursuant to [Codes] 5002 and 5009 was 
assigned.  The veteran was once more found to be unfit for 
because of physical disability.  

Following receipt of the veteran's original claim in October 
1990, a November 1990 VA examination provided a diagnosis of 
non-specific type arthritis of multiple joints causing 
limitation of motion of the knees, left index finger, left 
ankle, and Achilles attachments.  

Service connection for Reiter's syndrome with multiple joint 
pains and some limitation of motion was awarded by a March 
1991 rating decision.  The RO assigned a 40 percent rating 
effective from September 1, 1990.  The RO notified the 
veteran of this decision by a March 1991 letter.  That 
decision is final.  38 U.S.C.A. § 7105.

The veteran was informed by a May 1994 letter that VA was 
going to schedule him for an examination to see if his 
disability had changed.  

The report of a May 1994 VA examination shows that the 
examiner took a complete history from the veteran, which 
included findings of Reiter's syndrome.  The veteran 
complained of intermittent pain in his heels and the left 
fourth finger, as well as some back and knee pain.  The 
veteran was noted to be employed and able to carry out his 
job without any difficulty.  Examination revealed, in 
pertinent part, normal bilateral knee range of motion.  
History of rather atypical Reiter's syndrome was diagnosed.  
The examiner added that pain in the heels and low back would 
be an extremely unusual manifestation of the disease.  The 
examiner also noted that a history of previous swelling and 
discomfort of the left knee was apparently due to Reiter's 
syndrome.  

Based on the evidence of record, to include the above-
discussed VA clinical findings associated with the November 
1990 and May 1994 examinations, the RO in November 1994 
proposed to reduce the evaluation assigned to 20 percent.  
The rating decision explained the reason for the proposed 
reduction, and additionally advised the veteran of his rights 
with respect to the proposed reduction.  The veteran received 
notification of this proposed action in December 1994.  

A February 1995 rating decision, dated more than 60 days 
following the above-referenced December 1994 notice, reduced 
the evaluation assigned the veteran's service-connected 
Reiter's syndrome from 40 percent to 20 percent disabling, 
effective May 1, 1995.  The veteran was advised of this 
decision and of his appellate rights with respect thereto 
later in February 1995.  He later perfected an appeal.  See 
July 2003 VA Form 9.  

The report of a July 1995 VA examination shows that the 
veteran was employed.  Examination showed that the veteran's 
left ring finger, knees, and feet showed no swelling or 
deformity.  Incomplete flexion of the distal interphalangeal 
joint of the left ring finger was observed.  The diagnoses 
included incomplete flexion of the left ring finger secondary 
to trauma, history of non-specific synovitis, and history of 
plantar fasciitis.  

The Board also parenthetically observes that in the course of 
a June 2003 VA feet examination (at which time symptoms 
associated with his feet and left ring finger were addressed) 
the veteran claimed that there had been no worsening of his 
condition since a VA examination was conducted in 1995.  He 
added that there had been no change in his job status and 
that he had continued to work for the same employer since 
1991.  

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.


When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations (38 C.F.R. § 3.344(a) and (b)) are 
required for ratings which have continued for long periods at 
the same level (five years or more), and that they do not 
apply to disabilities, as in the instant case, which have not 
become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 
C.F.R. § 3.344.


In Brown v. Brown, 5 Vet. App. 413 (1993), the United States 
Court of Appeals for Veterans Claims (Court) identified 
general regulatory requirements which are applicable to all 
rating reductions.  Pursuant to 38 C.F.R. § 4.1, it is 
essential, both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.  Brown, 5 Vet. App. at 420.  Similarly, 38 
C.F.R. § 4.2 establishes that "[i]t is the responsibility of 
the rating specialist to interpret reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of the disability 
present."  Id.  The Court has held that these provisions 
"impose a clear requirement" that rating reductions be 
based on the entire history of the veteran's disability. Id.

Furthermore, 38 C.F.R. § 4.13 provides that when any change 
in an evaluation is to be made, "the rating agency should 
assure itself that there has been an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in use of 
descriptive terms."  Id, 5 Vet. App. at 420-421.

Finally, under the provision of 38 C.F.R. §§ 4.2 and 4.10, a 
rating reduction may not be based solely on the fact that an 
improvement has actually occurred, but also on whether the 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  Id.

Reiter's syndrome is rated as for rheumatoid arthritis.  In 
evaluating rheumatoid (atrophic) arthritis as an active 
process, when there are constitutional manifestations 
associated with active joint involvement that are totally 
incapacitating, a 100 percent rating is assigned.  When there 
is less than the criteria for a 100 percent rating but there 
is weight loss and anemia, productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 
or more times a year or a lesser number over prolonged 
periods, a 60 percent rating is assigned.  When there are 
symptom combinations productive of definite impairment of 
health, objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year, a 40 percent rating is assigned.  If there are one or 
two exacerbations of the disease a year in a well-established 
diagnosis, a 20 percent evaluation is assigned.  In 
evaluating chronic residuals of rheumatoid (atrophic) 
arthritis, such as limitation of motion or ankylosis, 
favorable or unfavorable, the residuals are rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  (Note: 
The ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis, 
and the higher evaluation will be assigned.) 38 C.F.R. § 
4.71a, Diagnostic Code 5002 (2005).

Analysis

In this case, due process considerations have been complied 
with in regard to the reduction in this case.  See 38 C.F.R. 
§ 3.105(e).  With respect to whether the evidential 
requirements for reducing the evaluation have been met, the 
Board notes that the provisions of 38 C.F.R. § 3.344(a), 
regarding stabilization of disability ratings, are not for 
application, since the veteran's 40 percent evaluation was 
not in effect for a period of five years or more.  The 40 
percent evaluation was in effect from September 1, 1990, 
until the reduction effective May 1, 1995.  See 38 C.F.R. 
§ 3.344(c); Brown.

The Board initially observes that the veteran was given 
proper notice and appropriate time to respond before his 40 
percent rating for Reiter's syndrome was reduced to 20 
percent.  See 38 C.F.R. § 3.105.  

As noted, the provisions of 38 C.F.R. § 3.344(a) and (b) are 
not applicable in this case because the veteran's 40 percent 
scheduler disability rating was not in effect for five or 
more years.  However, 38 C.F.R. § 3.344(c) is applicable and 
provides that reexaminations disclosing improvement in a 
service-connected disability will warrant a reduction in 
rating.


In the present case, the veteran's 40 percent rating for the 
service-connected Reiter's syndrome was originally assigned 
based upon the clinical findings reported during the 
veteran's period of service as well as those observed in the 
course of a November 1990 VA examination.  These findings 
essentially demonstrated the presence of arthritis of 
multiple joints, which caused limitation of motion of the 
knees, left index finger, left ankle, and Achilles tendons.  
The Board notes that while it is unclear under which 
schedular formulation the RO applied in March 1991 to arrive 
at the 40 percent rating that was assigned at that time, it 
does appear that the RO, in assigning the 40 percent rating, 
contemplated residuals such as limitation of motion and pain 
affecting the veteran's heels, left index finger, knees, and 
Achilles tendons.  

On the other hand, the next VA examination in May 1994 
demonstrated a clear improvement in the symptomatology 
associated with the veteran's service-connected Reiter's 
syndrome.  Despite complaints of intermittent pain in his 
heels and left fourth finger, as well as pain in his back and 
knees, examination did not show problems associated with 
either the veteran's heels, left index finger, knees, or 
Achilles tendons.  None of the clinical findings reported on 
the May 1994 VA examination report are consistent with more 
than a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5002.  In essence, the medical evidence on which the 
reduced evaluation was based, the May 1994 VA examination 
findings, clearly demonstrated "improvement" of the 
symptomatology associated with the veteran's service-
connected Reiter's syndrome.  See 38 C.F.R. § 3.344(c).  

In light of the foregoing, the Board concludes that the RO 
properly reduced the rating for the service-connected 
Reiter's syndrome from 40 percent to 20 percent, effective in 
May 1995, after satisfying all of the procedural requirements 
of 38 C.F.R. § 3.105(e).  

The Board notes that in May 2004 the veteran's representative 
cited the case of Green v. Derwinski, 1 Vet. App. 121 (1991) 
for the proposition that the duty to assist requires a review 
of the veteran's claims file by each examining physician, 
which, he claims, did not occur in the course of the above-
discussed May 1994 and July 1995 VA examinations.  However, 
in Green, the examiner specifically noted in his report that 
a review of the veteran's records might help clarify some 
diagnostic doubt.  Such is not the case here.  In this case, 
neither examination report shows that the examiner either 
did, or did not, have the opportunity to review the veteran's 
claims file.  

In light of the above, the preponderance of the evidence 
supported a reduction in the disability evaluation from 40 to 
20 percent.  The appeal is denied.

In reaching the foregoing decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Restoration of a 40 percent rating for Reiter's syndrome is 
denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


